Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/2/20 has been considered.
Drawings
The drawings filed 10/2/20 are acceptable to the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  The term “media content item”, line 3 is not consistent with “media content” previously set forth. .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klappert et al. (US 2014/0094151 A1, cited by applicant) .
Re claim 1: Klappert et al. teaches a method for playing media content (generally as depicted in figure 8 in combination with figure 4 and paragraph [0036]), the method comprising:
transmitting, by a first device (vehicle equipment 422), media content (audio) to a second device (424 or 426) for playback on the second device;
obtaining, by the first device (using a microphone of the device 422), a sound measurement indicative of a sound level (audio level output) associated with the playback of the media content on the second device;
determining, by the first device, a deviation in the sound level (either exceeds or below a threshold) from an expected sound level (preset audio level threshold) based upon the sound measurement ; and
responsive to the determination, causing, by the first device (circuitry 404 instructs portable media device (422)), the playback of the media content on the second device to stop (pause playback).
Re claim 11:  Klappert et al. teaches a device (figure 4, along with paragraph [0036]) for enabling playback of media content, the device comprising: a processor (406); and
a memory (408) storing instructions (paragraph [0053]) that, when executed by the processor, cause the processor to:
transmit media content (audio) to a media playback device (424, 426) for playback on the media playback device;

determine a deviation in the sound level (either exceeds or below a threshold) from an expected sound level (preset audio level threshold) based upon the sound measurement; and
responsive to the determination, cause the playback of the media content on the media playback device to stop (circuitry 404 instructs portable media device (422) to pause playback).
Re claim 18:  Klappert et al. teaches a system (figure4 along with paragraph [0036]) for enabling playback of media content, the system comprising: a media delivery system providing a media content streaming service (cloud resources providing steamed audio, paragraph [0095]); and a personal media streaming appliance (PMSA) system (figure 4), communicatively coupled to the media delivery system over a network, the PMSA system comprising: a processor (406); and a memory(408) storing instructions (paragraph [0053]) that, when executed by the processor, cause the
processor to:
receive media content  (audio) from the media delivery system over the network; transmit the media content to a media playback system (arrangement of figure 4 including at least (422, 424, 426) for playback on the media playback system (422, 424, 426);

determine a deviation in the sound level (either exceeds or below a threshold) from an expected sound level (preset audio level threshold) based upon the sound measurement; and
responsive to the determination, cause the playback of the media content on the media playback system to stop (circuitry 404 instructs portable media device (422) to pause playback).
Re claim 3: The claimed volume sound level as set forth is satisfied by the audio level output in paragraph [0036])
Re claim 10: see discussion in paragraph [0038] in which a user command (in the form or connecting a secondary audio device) is used to resuming playback from a point (point in time, inherently stored) where it was paused. 
Re claim 12: note in Klappert et al., the media content is the desired audio to be played back and this content is converted into signals that can be play backed in devices (424, 426) 
Re claim 13:  See paragraphs [0028 and 0033} discussing the streaming of media content and wireless communications of the portable devices.
Re claim 14: see figure 4 in which the media playback device (422) in in a wired communication with devices (424, 426) to provide audio content thereto  
Re claim 15: see for example figure 2 depicting a display used for media content display
Re claim 16: note that when the playback is paused, there is no need to drive the speakers of devices (424 and 426), thereby providing a reduced power consumption satisfying the claimed low power mode.
Re claim 17: note use of one or more microphones, paragraph [0036])  
Re claim 19: note paragraph [0042] discussing alternative non-linear programming in which a streaming service is accessed to obtain the streamed media content
Re claim 20: note the use of a directly connected media guidance application (paragraph [0042]) to provide access to the media content.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klappert et al. in view of Smith et al. (US 9,781,537 B2, cited by applicant).
The teaching of Klappert et al. is discussed above and incorporated herein.  Klappert et al. however does not teach to remove other sounds during playback as set forth in claim 2.  Smith et al. teaches in a similar environment to provide modules to detect unwanted sounds such as environment noise and to eliminate these sounds (see column 4, lines 8-28).  It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to incorporate such a feature into the arrangement of klappert et al. to prevent unwanted noises while playback occurs.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,833,645 B2 in view of Klappert et al. (US 2014/0094151 A1). 
US Patent 10,833,645 B2 teaches a method (claim 1) that includes obtaining a sound measurement, determining a deviation in sound, and stopping a playback.   US Patent 10,833,645 B2 however does not teach transmitting media content form a first device to .  
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,833,645 B2 in view of Klappert et al. (US 2014/0094151 A1). 
US Patent 10,833,645 B2 teaches a system (claim 11) that includes a processor, memory used for obtaining a sound measurement, determining a deviation in sound, and stopping a playback.   US Patent 10,833,645 B2 however does not teach transmitting media content to a playback device as set forth in claim 11. Klappert et al. teaches in a similar environment to transfer media content form a first device (422) to a second device (424, 426) depending upon the output desired (built-in speakers or headphone speakers).  It would have been obvious to incorporate this feature into the claimed arrangement (claim 11) of US Patent 10,833,645 B2 to provide an alternative way of playback of audio content.   Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note in Klappert et al., the media content is the desired audio to be played back and this content is converted into signals that can be play backed in devices (424, 426) satisfying the features of claim 12 and .    
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed method including in combination the features of clams 4/1 that additionally include the determining for a predetermined duration of time as set forth in claim 5 is neither taught or an obvious variation of the art of record.  The claimed method including in combination the features of clam 1 that additionally includes the learned behavior as set forth in claim 6 is neither taught by nor an obvious variation of the art of record.  The claimed method including in combination the features of clam 1 that additionally includes a feature of a dynamic threshold based on the media content as set forth in claim 7 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 8 depend upon those features of claim 7.  The claimed method including in combination the features of clam 1 that additionally includes the determining the rate of change associated with the playback of the media content exceeds a threshold as set forth in claim 9 is neither taught by nor an obvious variation of the art of record.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/8/21